MOUTON, J.
(dissenting). It is shown when the check for $825 was paid by the bank, that it was charged up to defendant’s checking account. A check is not an assignment of the fund drawn against, but it becomes an assignment when it is accepted or paid by the drawee bank. In such a case the funds to the amount drawn against are withdrawn from the control of the drawer, and to that extent are as effectually diminished as if the money had been actually handed over to the payee. Instead of taking the money for the check plaintiff accepted the bank’s draft or exchange which evidently was based on the amount which had been withdrawn from *236defendant’s control. Plaintiff might have claimed that the bank was responsible on this draft or exchange but it cannot recoup itself against defendant for the amount claimed which he paid.
I therefore respectfully dissent.